Citation Nr: 1236151	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and who is rendering the decision in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced on-going hearing loss since then.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on the February 1981 examination conducted pursuant to his enlistment in the military, the Veteran denied a history of hearing loss and ear, nose, or throat trouble in his medical history report, and the clinical evaluation of his ears and drums was shown to be normal.  In addition, the Veteran had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
10
25
40
The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the higher frequencies in his left ear.  However, while these findings reflect some level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, there are no pre-service audiological evaluations or reports reflecting any evidence, signs, or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the Summary of Defects and Diagnoses or Physician's Summary and Elaboration of all Pertinent Data sections, and the Veteran was found to be qualified for enlistment.  In addition, in his Preliminary Physical Review form, completed several days prior to his enlistment examination (February 24, 1981), the Veteran denied a history of hearing problems.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a hearing disability before beginning his active service on September 15, 1981, the Board will resolve this doubt in favor of the Veteran and find that left ear hearing loss did not pre-exist his period of service.  He is therefore presumed to have been in sound condition at entry into service in September 1981.  

The Veteran's service treatment records also include an undated Reference Audiogram and two Hearing Conservation Sheets dated in May 1982 and January 1983.  The undated Reference Audiogram indicates that the Veteran was first assigned to work in a noise-filled environment in January 1982 and that his duties involved exposure to flight line noise.  The Veteran also underwent an authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 5, 0, 5 and 5. For the left ear, auditory thresholds in the same frequencies were recorded as 15, 5, 5, 25 and 45.  With regard to ear protection, the Veteran noted that earplugs had previously been issued and noise muffs were not.  

Soon thereafter, the Veteran participated in a Hearing Conservation training program in an attempt to learn how to use hearing protection and prevent noise-induced hearing loss.  In the May 1982 Hearing Conservation Data sheet, the Veteran indicated that he worked as a Fuel Specialist, and his duties involved working in a Fuel Pump House where he was primarily exposed to noises and sounds produced in a "shop" type environment.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 5, 0, 0 and 0.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 5, 5, 25 and 40.  In addition, the Veteran noted that ear plugs had not been issued and that he usually wore ear plugs while performing his duties in service.  In the January 1983 Hearing Conservation Data Sheet, the Veteran underwent another audiological evaluation, the results of which revealed the right ear auditory thresholds of zero in the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 5, 5, 10 and 15, respectively.  

At the April 1983 separation examination, the Veteran denied a history of hearing loss or ear, nose, or throat trouble in his report of medical history.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
5
5
10
15

During his July 2012 videoconference hearing, the Veteran described his exposure to aircraft noises and sounds while working as a fuel specialist.  According to the Veteran, he worked on the flight line in service, and his duties involved re-fueling planes, "sometimes as they were running, sometimes as they would just sit on the flight line."  See July 2012 Hearing Transcript (T.), p. 4.  The Veteran described the aircraft engines as very large, and relayed a history of exposure to noises and sounds produced by these engines and the auxiliary equipment associated with various types of military aircraft.  See T., pp. 3-5.  The Veteran maintains that he has continued to experience hearing loss since his separation, and that his hearing loss has grown worse throughout the years.  The Veteran also testified that he underwent a hearing examination for his field of work in 1987, several years after his separation from service, at which time, the examiner likened his (the Veteran's) hearing to that of a 70-year-old man.  See T. pp. 8-9.  It should be noted that the Veteran denied any exposure to occupational and/or recreational noise post-service and explained that he worked as a driver for Coca Cola for fifteen years after service and that, since then, he has been working for the Internal Revenue Service (IRS).  See T. pp. 5-6.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.") 

The Veteran's military records show that his military occupational specialty (MOS) was that of fuel specialist.  The Veteran testified that his duties primarily involved working on the flight line re-fueling planes.  As discussed above, the undated Reference Audiogram reflects that the Veteran worked on the flight line, and the May 1982 Hearing Conservation Data sheet indicates that his primary work area was in the Fuel Pump House and that he was exposed to noises and sounds associated with working in a "shop" type environment.  Furthermore, in the June 2010 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in June 2010, and, on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
60
LEFT
25
35
55
80
80

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

During the June 2010 VA examination, the Veteran provided his military history and relayed a history of bilateral hearing loss with a "gradual onset since the military."  The Veteran specifically described his exposure to extreme noises and sounds while re-fueling jet engines and while working around motor noise within the fuel pump house.  According to the Veteran, he has difficulty hearing in background noise, distances, crowds, and group conversations due to his hearing condition, and said condition interferes with his occupational functioning and daily activities.  The Veteran denied any post-service occupational and recreational noise exposure.  Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with normal to moderately-severe sensorineural hearing loss through 4000 Hertz in the right ear, and normal to severe sensorineural hearing loss through 4000 Hertz in the left ear.  While the examiner acknowledged the fact that military noise exposure had been conceded, she ultimately concluded that the Veteran's hearing loss is less likely as not caused by, or a result of, his military noise exposure.  In rendering this conclusion, the examiner relied on the Veteran's normal audiometric test results at his discharge examination.  

In March 2011, the Veteran presented at the VA Medical Center (VAMC) in Cincinnati, Ohio with complaints of longstanding hearing loss since service.  During the consultation, the Veteran reported a history of "very loud noise exposure" while working in the pump house in service, and further added that he did not wear hearing protection due to the need to hear the telephone ring.  Based on his review of the audiogram (the findings of which are not discussed or annotated in the treatment report), the staff physician, E.G., M.D., diagnosed the Veteran with asymmetric mild to moderate hearing loss that was worse in the left ear than the right.  According to Dr. G., the asymmetric hearing loss was most likely due to the Veteran's "asymmetric noise exposure."  

More recent VA treatment records dated from June 2011 to February 2012 reflect the Veteran's on-going complaints of worsening hearing loss.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced difficulty hearing since his separation from service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's bilateral hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his competent and credible assertions that he began experiencing difficulty hearing in service and has continued to experience hearing loss since his discharge from service.  In addition, the Board notes that, in the June 2010 rating decision, the RO granted the Veteran service connection for tinnitus, based on the same claim of in-service noise exposure.  The fact that the Veteran has been granted compensation for service-related hearing problems adds to the credibility of his contention that his bilateral hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board also acknowledges the June 2010 VA medical opinion which concludes that the Veteran's hearing loss is not related to his service.  In rendering this negative opinion, the VA audiologist relied on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA audiologist may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the VA audiologist did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the June 2010 VA audiologist does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions of continuing hearing problems since service.  Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service, continuity of symptomatology since service, and the March 2011 VA medical opinion relating the Veteran's hearing loss to a history of noise exposure, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent and credible complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.
ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


